Citation Nr: 1046198	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  00-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of intervertebral disc syndrome, rated at 20 
percent since April 8, 2004.

2.  Evaluation of intervertebral disc syndrome, rated at 10 
percent prior to April 8, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from July 1945 to 
December 1946.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California. 

In February 2009, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.

In addition to remanding the claim listed above, in February 
2009, it also granted claims for increased ratings for limitation 
of extension of the right and left knee, as well as limitation of 
flexion of the right knee; it denied a claim for an increased 
rating for limitation of flexion of the left knee, denied a claim 
for an increased rating for a right hip disability; and it 
granted a claim for a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU), on 
appeal at that time.  The Board's decision with respect to the 
matters decided in February 2009 is final.  See 38 C.F.R. 
§ 20.1100 (2010).  

The Board also notes that the February 2009 decision regarding 
the evaluation of the Veteran's service-connected right knee 
resolved a matter that had been remanded by the United States 
Court of Appeals for Veterans Claims (Court), pursuant to a June 
2002 Order.  The issues addressed in this decision were not 
subjects of the Court's remand.  

As a final initial matter, the Board notes that, in July 2010, 
during the course of the appeal, and pursuant to the Board's 
February 2009 remand, separate 10 percent ratings were assigned 
for left and right lower extremity neurological impairment 
associated with the Veteran's degenerative disc disease of the 
lumbar spine.  The Veteran has not disagreed with the ratings 
assigned for neurological impairment of the lower extremities, 
and the matter of entitlement to separate ratings for associated 
objective neurologic abnormalities is considered resolved.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the period on appeal, the Veteran's intervertebral 
disc syndrome is and has been manifested by severe symptoms, with 
painful motion and forward flexion of the thoracolumbar spine 
that is the functional equivalent of limitation of flexion to 30 
degrees or less.


CONCLUSIONS OF LAW

1.  Since April 8, 2004, the criteria for a disability rating of 
40 percent, but not higher, for intervertebral disc syndrome, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).

2.  Prior to April 8, 2004, the criteria for a disability rating 
of 40 percent, but not higher, for intervertebral disc syndrome, 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010), 
Diagnostic Code 5293 (in effect prior to September 23, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

As noted above, the claims on appeal arise from the Veteran's 
disagreement with the initial rating assigned after the grant of 
service connection.  Where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 
116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded VA examinations 
in October 2002, November 2005, July 2006, May 2008, April 2009, 
and June 2010.  These examinations were adequate because each was 
performed by a medical professional based on solicitation of 
history and symptomatology from the Veteran, and a thorough 
examination of the Veteran.  The resulting diagnoses and 
rationales were consistent with the examination findings and the 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Finally, the Board notes that these matters were remanded by the 
Board in February 2009.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In this case, the RO substantially complied with the Board's 
remand instructions by scheduling the Veteran for a neurological 
examination, and by obtaining an opinion as to whether it is at 
least as likely as not that any neurological disorder is related 
to the Veteran's lumbar spine disability.  As will be discussed 
in more detail below, in June 2010, a VA examiner provided an 
opinion that bilateral lower extremity radiculopathy was most 
likely caused by the service-connected disability.  See D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" 
rather than "strict compliance" is required under Stegall) 
(citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted 
an important distinction between an appeal involving a claimant's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection is required.  See Fenderson, 12 
Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include with 
repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any 
form of arthritis, painful motion is an important factor of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59.

In the October 2006 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
intervertebral disc syndrome, effective June 18, 2002, the date 
of claim.  A 20 percent rating was assigned effective April 8, 
2004.  A temporary total rating was assigned effective May 25, 
2005; and a 20 percent rating was assigned effective July 1, 
2005.  

Pertinent to the thoracolumbar spine, the General Rating Formula 
for Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% Forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Note (2): (See also Plate V.) 

Thus, prior to April 8, 2004, the current evaluation contemplates 
pain on motion and forward flexion greater than 60 degrees, but 
not greater than 85 degrees; or, combined range of motion greater 
than 120 degrees, but not greater than 235 degrees; or, muscle 
spasms, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  In order to warrant a 
higher evaluation, there must be the functional equivalent of 
forward flexion greater than 30 degrees, but not greater than 60 
degrees; or, the combined range of motion not greater than 120 
degrees; or, muscle spasms or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Since April 8, 2004, the current evaluation contemplates pain on 
motion and forward flexion greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion not 
greater than 120 degrees; or, muscle spasms or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

The report of VA neurological disorders examination in June 2010 
reveals forward flexion measured to 60 degrees, extension to 10 
degrees, lateral rotation to either side to 20 degrees, and 
lateral flexion to either side to 10 degrees.  Range of motion 
produced low back pain.  The Veteran reported that his back pain 
was not present when sitting.  When standing, he had slight pain, 
but it was not as bad as when he was walking.  He has had no 
difficulty with bowel control.  On examination, the Veteran was 
able to ambulate several steps without his walker, in a hesitant 
fashion, and on a slightly wide base.  He was unable to walk on 
his heels, toes, or in tandem fashion without external support.  
A mild degree of sway was noted when standing with the feet 
together; this was not significantly worsened by eye closure.  

The examiner noted that a CT scan of the lumbar spine in 
September 2007 showed evidence of a laminectomy at L4-5 with 
facet overgrowth and subluxation with annular disc bulging in the 
lateral recess and L4 foraminal stenosis bilaterally, as well as 
L5-S1 severe left foraminal stenosis and central stenosis at L3-
4.  A lumbar myelogram in November 2007, showed a moderately 
severe spinal canal stenosis at L3-4 due to a circumferential 
disc bulge with ligamentum flavum thickening and facet 
arthropathy.  There was mild-to-moderate foraminal narrowing at 
the L3-4 level, greater on the left.  There was narrowing of the 
left lateral recess at L5-S1 with mass effect on the left S1 
nerve root and moderately severe narrowing of the left foramen.

The report of VA peripheral nerves examination in June 2010 
reveals 40 degrees of forward flexion and 5 degrees of extension, 
with lumbar pain.  Right and left lateral bending was possible to 
10 degrees, and right and left rotation was demonstrated to 10 
degrees, all associated with pain.  Multiple trials revealed no 
additional motion limitation.  Strength and coordination were 
unimpaired.  There was no fatigue or endurance limitation 
observed.  The Veteran had normal bowel and bladder function.  
Ambulation was described as severely limited.  

On VA examination in May 2009, the examiner noted that, when he 
stands or walks, the Veteran will experience "excruciating" 
pain in his back.  He uses Vicodin to relieve the pain.  

On VA examination in May 2008, lumbar spine range of motion was 
measured to 60 degrees of forward flexion, with pain, 10 degrees 
of extension, with pain, 15 degrees of lateral flexion, right and 
left, with pain, and rotation to 20 degrees, right and left, with 
pain.  The range of motion was not additionally limited by pain, 
weakness, fatigue or lack of endurance following repetitive 
testing.  There was no list or spasm.  The Veteran described low 
back pain rated at 3 out of 10, increasing to 9 out of 10 with 
walking and standing.  He has had physical therapy, but continues 
to note ongoing pain to his back which is increased with walking, 
standing, bending, and twisting activities.  In terms of 
activities of daily living, he has difficulty dressing, bathing 
and sleeping.  Occupationally, when he was working in 2006, he 
had difficulty with prolonged standing, walking and stair-
climbing.  Recreationally, he is no longer able to bowl.  He has 
been unable to drive himself for the past 6 to 8 months because 
of the position he has to get into.  As a passenger, he can ride 
for 1 hour and then has to get out.  He has been incapacitated 
for 10 days in the past 12 months.

The report of VA examination in July 2006 reveals that the 
Veteran could flex to 60 degrees, extend to 20 degrees, and flex 
laterally to 20 degrees, and rotate to 30 degrees.  There was 
pain throughout the range of motion, but no fatigue, weakness, 
lack of endurance, or incoordination.  

The report of VA examination in November 2005 reveals great 
relief of back pain as a result of laminectomy surgery in May 
2005.  However, he reported pain rated at 10 out of 10 elicited 
by prolonged physical activity.  He was unable to walk more than 
a few steps without a walker.  Range of motion was 60 degrees of 
flexion, with pain, 10 degrees of extension, with pain, 30 
degrees of lateral flexion and rotation, with pain on flexion, 
but not on rotation.  

A September 2005 letter from the same VA neurologist confirms 
"constant pain" in the back due to spinal stenosis.  

Based on the evidence reported, the criteria for a rating of 40 
percent are met.  In so finding, the Board notes that, although 
the Veteran is able to achieve greater range of motion under 
examination conditions, each examiner found that all motion of 
his thoracolumbar spine was accompanied by pain.  This pain was 
consistently rated at 9 to 10 out of 10.  Moreover, the pain 
associated with motion of the thoracolumbar spine appears to 
directly impede the Veteran's ability to function.  This is 
confirmed by notations that the Veteran is unable to ambulate 
more than a few steps without assistance of a walker.  In June 
2010, ambulation was described as severely limited.  The May 2009 
examiner described excruciating pain with standing and walking.  
The Veteran has reportedly given up activities such as bowling 
and driving due to pain.  The Veteran's descriptions of his pain 
have been consistent and are deemed to be credible.  As such, the 
Board concludes that the Veteran has painful motion of the 
thoracolumbar spine that is the functional equivalent of 
limitation of flexion to 30 degrees.  And therefore, a 40 percent 
rating is warranted since April 8, 2004.  

Regarding the period prior to April 8, 2004, the evidence appears 
to describe a lumbar spine disability that has not appreciably 
changed during the period on appeal.  In so finding, the Board 
notes that a December 1999 letter from the Veteran's private 
physician, M.S., MD, reveals severe low back pain, and cites a 
July 1998 MRI as showing severe central stenosis at L4-5, with 
degenerative spondylolisthesis and diffuse disc bulging at L5-A1.  

A May 2002 letter from the Veteran's private physician, B.B., MD, 
reveals the physician's assessment, citing to the former criteria 
for rating back disabilities, that the Veteran's back disability 
most closely approximates favorable ankylosis, at the 40 percent 
level, moderate limitation of dorsal motion, at the 10 percent 
level, and pronounced intervertebral disc syndrome, at the 60 
percent level.  

The report of VA examination in October 2002 reveals the 
Veteran's complaint that he gets no relief from extreme pain due 
to his back problems.  He reported that he cannot walk even to 
the bathroom without a walker, and has problems with function to 
the point that he can no longer clean his house, cook, or do 
activities that require him to be on his feet for any period of 
time.  Range of motion was reported as 80 to 90 degrees of 
flexion, 10 degrees of extension, 25 degrees of lateral bending, 
and 45 degrees of rotation.  However, the point of onset of pain 
was not reported.  

A February 2004 MRI showed moderate degenerative disc disease at 
L4-5 with severe hypertrophic facet arthropathy and marked 
thickening of the ligamentum flavum.  There was also severe 
spinal canal stenosis at this level.  At L5-S1, there was severe 
disc degeneration, with marked disc desiccation and disc height 
loss.  

An April 2004 letter from a VA neurologist, in support of the 
Veteran's claim for benefits, reveals limited walking due to back 
pain, described as "severe backache."

An April 2004 VA orthopedic note reveals that the Veteran quit 
tennis due to pain.  The Veteran reported constant sharp pain.  

Based on these reports, the Board concludes that the Veteran's 
thoracolumbar impairment prior to April 8, 2004 approximated the 
functional equivalent of flexion limited to 30 degrees.  There 
does not appear to be any appreciable difference in the Veteran's 
description of his symptoms, or in the clinical findings.  
Notably, just as currently, range of motion appears to have been 
entirely painful.  Accordingly, the Board concludes that a 40 
percent rating is warranted for the entire period on appeal.  

However, while the Board has found that the Veteran's 
thoracolumbar spine is functionally equivalent to flexion limited 
to 30 degrees or less, there is no suggestion in any of the 
medical evidence or in the Veteran's assertions that unfavorable 
ankylosis is more nearly approximated.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis results 
in one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to nerve 
root stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable ankylosis.  
Note (5).  

Here, the evidence presents a consistent picture in which the 
neutral position has been obtainable.  The Veteran has not 
asserted otherwise; and the clinical findings have always shown 
that zero degrees is within his range of motion.  Moreover, while 
the Veteran has difficulty walking, there is no suggestion that 
this is a result of a limited line of vision due to unfavorable 
ankylosis.  Rather, it has consistently been attributed to back 
pain.  Accordingly, a rating higher than 40 percent is not 
warranted under the current rating schedule.  

The Board acknowledges the finding of B.B. that a 60 percent 
rating under the former rating criteria is warranted for 
degenerative disc disease.  Under the former rating schedule, a 
60 percent rating could be assigned where there is pronounced 
intervertebral disc syndrome, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate to 
site 
of diseased disc, and with little intermittent relief.  A 40 
percent rating was assigned for severe impairment, with recurring 
attacks, and with intermittent relief.  

In contrast, the current rating schedule provides that objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be separately rated under the 
appropriate diagnostic codes.  In this case, the Veteran has been 
assigned separate 10 percent ratings for each lower extremity in 
addition to the ratings for his thoracolumbar limitation of 
motion.  As discussed above, he has not appealed the assignment 
of those ratings.  Moreover, there is no suggestion of bladder or 
bowel impairment or other neurological impairment due to 
degenerative disc disease, and the clinical findings have 
consistently been negative.  

Nevertheless, the Veteran's claim was received in June 2002.  The 
schedule for rating intervertebral disc syndrome was amended 
shortly thereafter, effective September 23, 2002.  

VA's General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating under 
that provision is pending, a determination as to whether the 
intervening change is more favorable to the Veteran should be 
made.  If the amendment is more favorable, that provision should 
be applied to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior regulation 
should be applied to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
effective date of a liberalizing law or VA issue is no earlier 
than the effective date of the change. 38 U.S.C.A. § 5110 (West 
2002 & Supp. 2010).  

Thus, the former rating schedule must be considered.  
Nevertheless, the evidence throughout the period on appeal 
reveals that, although the Veteran has been diagnosed with severe 
degenerative disc syndrome, the Veteran's neurological findings 
have not been productive of pronounced impairment.  Notably, on 
June 2010 neurological examination, the Veteran's lower extremity 
muscle strength was 5 out of 5, with no atrophy.  Vibratory 
sensation, while diminished over the toes and ankles, was normal 
at the knees.  On peripheral nerves examination, the Veteran was 
found to have moderate to severe (but not pronounced) 
degenerative disc disease.  Similar to the neurological 
examination, on peripheral nerves examination, the Veteran had 
reduced sensation of the dorsal aspect of the feet, but otherwise 
normal sensation, and 5 out of 5 strength.  On VA examination in 
May 2008, motor examination of the lower extremities was intact 
and rated 5 out of 5.  Sensory examination was intact to pin and 
light touch.  While the Veteran's ankle reflexes have either been 
trace or absent, overall, the lower extremity neurological 
findings have been significantly less than contemplated for a 60 
percent rating, and do not more nearly approximate those criteria 
than they do the criteria for a 40 percent rating.  Such findings 
are consistent throughout the period on appeal, including VA 
examination in October 2002, November 2005, and July 2006.  

The Board has considered the fact that B.B. specifically found 
that the criteria for a 60 percent rating were met.  However, his 
report is somewhat conclusory, consisting of a listing of the 
pertinent criteria with B.B. circling the appropriate level.  His 
clinical findings are largely absent.  Therefore, his conclusion 
with respect to the appropriate rating is not given the same 
probative weight as the more detailed reports discussed above.  
As the Board finds that pronounced impairment is not shown, a 60 
percent rating is not warranted under the former criteria.  

The Board has also considered the current (post September 23, 
2002) Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  That formula provides as follows:

60% With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months; 

40% With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20% With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months;

10% With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

Here, the evidence does not reveal any incapacitating episodes as 
defined under the current rating schedule.  Notably, there has 
been no bed rest prescribed by a physician.  The report of VA 
peripheral nerves examination in June 2010 reveals no prescribed 
incapacitating episodes in the prior year.  As such, application 
of the current Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is not appropriate.  

In sum, the Board has concluded that while a 40 percent rating is 
warranted for the Veteran's thoracolumbar spine impairment, for 
the entire period on appeal, with the exception of the period 
from May 25, 2005 to July 1, 2005, during which a 100 percent 
rating is assigned, a rating higher than 40 percent is not 
warranted under the former rating criteria in effect prior to 
September 23, 2002, under the current General Rating Formula for 
Diseases and Injuries of the Spine, or under the current Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against any rating higher 
than 40 percent, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson, 12 Vet. App. at 126 (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart, the Court extended entitlement to 
staged ratings to claims for increased disability ratings where 
"the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  21 Vet. App. 505, 511 (2007).  Here, for the 
reasons discussed, the Board concludes that the disability has 
not significantly changed and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, both the former and current rating 
criteria include higher ratings where symptomatology of the 
appropriate degree is demonstrated.  


ORDER

Since April 8, 2004, a disability rating of 40 percent, but not 
higher, for intervertebral disc syndrome is granted.

Prior to April 8, 2004, a disability rating of 40 percent, but 
not higher, for intervertebral disc syndrome is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


